UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7529



VICTOR PERKINS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-509-5-2BR)


Submitted:   January 28, 2002             Decided:   February 7, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Perkins appeals from the district court’s order and

judgment dismissing without prejudice his petition filed under 28

U.S.C. § 2241 (1994).   We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.      See Perkins v. United

States, No. CA-01-509-5-2BR (E.D.N.C. July 27, 2001).   Perkins has

filed a motion for summary judgment which we deny.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2